Securities and Exchange Commission treet, N.E. Washington DC 20549 VIA EDGAR Re: Nicholas Equity Income Fund, Inc. #811-08062 Nicholas Family of Funds, Inc. #811-10531 Nicholas Fund, Inc. #811-01728 Nicholas II, Inc. #811-03851 Nicholas High Income Fund, Inc. #811-00216 Nicholas Limited Edition, Inc. #811-04993 Nicholas Money Market Fund, Inc. #811-05537 Attached, pursuant to Rule 17g-1(g)(1) under the Investment Company Act of 1940, as amended, are the following documents: 1. A copy of the Joint Fidelity Bond renewing coverage from November 16, 2008 through November 16, 2009. 2. A copy of the resolution adopted by a majority of the board of directors who are not "interested persons" of each fund, approving the amount, type, form and coverage of the bond and the portion of the premium to be paid by each fund. 3. A copy of the Joint Fidelity Bond Agreement between all of the named insureds entered into pursuant to paragraph (f) of Rule 17g-1(g)(1), which includes a statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been name as an insured under a joint insured bond. At the date of this letter, premiums have been paid for the period November 16, 2008 through November 16, 2009. Very truly yours, /s/ Jeffrey T. May Jeffrey T. May Chief Financial Officer, Senior Vice President and Treasurer Nicholas Company, Inc. Chubb Group of Insurance Companies DECLARATIONS FINANCIAL INSTITUTION INVESTMENT 15 Mountain View Road, Warren, New Jersey 07059 COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 82126662 NICHOLAS COMPANY, INC FEDERAL INSURANCE COMPANY Incorporated under the laws of Indiana MILWAUKEE, WI 53202 a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM 1. BOND PERIOD: from 12:01 a.m. on November 16, 2008 to 12:01 a.m. on November 16, 2009 ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If Not Covered is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ 4,750,000 $ 10,000 2. On Premises $ 4,750,000 $ 10,000 3. In Transit $ 4,750,000 $ 10,000 4. Forgery or Alteration $ 4,750,000 $ 10,000 5. Extended Forgery $ 4,750,000 $ 10,000 6. Counterfeit Money $ 4,750,000 $ 10,000 7. Threats to Person $ 4,750,000 $ 10,000 8. Computer System $ 4,750,000 $ 10,000 9. Voice Initiated Funds Transfer Instruction $ 4,750,000 $ 10,000 10. Uncollectible Items of Deposit $ 50,000 $ 5,000 11. Audit Expense $ 50,000 $ 5,000 12. Extended Computer Systems $ 4,750,000 $ 10,000 13. Telefacsimile Instruction Fraud $ 4,750,000 $ 10,000 14. Automated Phone Transaction $ 4,750,000 $ 10,000 15. Unauthorized Signature $ 50,000 $ 5,000 16. Claims Expense $ 50,000 $ 5,000 17. Stop Payment Order or Refusal to Pay Check $ 50,000 $ 5,000 ITEM 3. THE LIABILITY OF THE COMPANY IS ALSO SUBJECT TO THE TERMS OF THE FOLLOWING ENDORSEMENTS EXECUTED SIMULTANEOUSLY HEREWITH: 1 - 12 IN WITNESS WHEREOF, THE COMPANY has caused this Bond to be signed by its authorized officers, but it shall not be valid unless also signed by an authorized representative of the Company. /s/ W. Andrew Macon /s/ Thomas F. Motamed Secretary President /s/ Robert Hamburger Authorized Representative ICAP Bond (5-98) -
